Title: From George Washington to Samuel Huntington, 28 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Morris Town 28th Novr 1780.
                        
                        I arrived at this place to day, having yesterday broke up the Camp near the Passaic Falls and detached the
                            Troops to their different places of Cantonment. I shall repair to New Windsor where I purpose to establish my Winter
                            Quarters, after having made some necessary regulations here, and visited the Hospitals.
                        The following will be the general position of the Army during the Winter—The Pensylvania line about four
                            Miles from hence in part of the Huts which were occupied by the Troops last Winter—The Jersey line at Pompton with a
                            detachment from thence to secure the entrance of the Clove near Suffrans (the design of these is not only to cover the
                            Country and our communication with the Delaware, but as much as possible to ease us in the article of transportation)—The
                            Connecticut, New Hampshire & Rhode Island lines in the Highlands, upon the East side of the Hudsons River—The
                            Massachusetts line at West point—Moylans Regiment of Horse at Lancaster in Pensylvania—and Sheldons at Colchester in
                            Connecticut.
                        One Regiment of New York is in Garrison at Fort Schuyler and another is at Saratoga; but to give more
                            effectual security to the Northern & Western Frontiers, which are both much exposed & harrassed I propose
                            if Provision can be had —which is exceedingly doubtful—to send the remainder of the line to Albany and Schenectady, where
                            it will be ready to act as occasion may require, and the Officers have it more in their power to arrange themselves
                            agreeably to the New Establishment.
                        I have lately had a very pressing application from Colo. Scammell for liberty to resign the Office of
                            Adjutant General, & resume the Command of his Regiment—Finding him determined upon the measure, I thought it my
                            duty to cast about for a proper person to succeed him, in so important an Office, before I mentioned his request—The
                            Gentleman I would recommend, is Brigadier General Hand, who I have Sounded upon the occasion, and who I find will accept
                            the appointment, should Congress think proper to confer it upon him. His Rank, independent of his other qualities, is a
                            circumstance of consequence—besides giving weight and dignity to the Office, it will take off any uneasiness which might
                            have arisen, had an Officer, younger than any of the present Inspectors, been appointed, because by the Regulations, the
                            Adjutt General is Assistt Inspector General, and of course commands the others in that Department—I shall very reluctantly
                            part with Colo. Scammell, as he has constantly performed his duty to my entire approbation and to the satisfaction of the
                            Army, but his reasons (which I should have transmitted at length had I not sent up his letter among my papers to New
                            Windsor) were such as I could not oppose, without requiring him to make greater sacrifices than he assured me his fortune
                            would afford.
                        Having received information through Major Talmadge (of the 2d Regiment of Dragoons) that the enemy had
                            collected a valuable Magazine of Forage at Coram upon Long Island, the destruction of which he, at the same time, offered
                            to attempt, is with my permission (which he obtained) I do myself the honor to inclose a copy of his report, by which
                            Congress will perceive how very handsomely he acquitted himself in the execution of his whole plan—There can be no
                            stronger proof of the gallant behaviour & good conduct of the Major and his Officers, and of the bravery and
                            fidelity of his Men, than the recital of the circumstances attending the affair throughout its progress. With very great
                            respect I have the honor to be Yr Excellency’s Most Obt & Hble Servt
                        
                            Go: Washington

                        
                    